Title: John Bondfield to the American Commissioners, 4 April 1778
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honored Sirs
Bordeaux 4 April 1778
I have the honor to inform you of the Arrival of the Honble. John Adams Esqr. per the Boston Captain Tucker from Boston. He setts off to day for Paris and will be in Town soon after the receipt of this.
The Boston is in want of a general Careen. I shall take Captain Tuckers instruction supplying him with every thing he may be in want of and shall have the Vessel ready for what Service your Honors will see fitting with all possible dispatch.
By the last Post we receivd Letters from Brest, Nantes and Bilboa giving us advices of different arrivals at these Ports. They brought us the agreable information of many Vessels from this Port being Arriv’d in different Ports of America particularly at No. Carolina to which Province upwards of thirty sail are on the Seas, Arrived or taken. There will sail from this Port in the Course of ten Days many Vessels for the United States with Salt Dry Goods &c.
Would the Government of France publickly make known News at a fixt time a Convoy would attend to take the Ships destin’d for No. America it would put in Action many Capital Adventures, and greatly decrease the premium which at this Day from their high rate is next to a prohibition being equal to an advance of three Capitals for One. With due respect I am Your Honors Most Obedient Servant
John Bondfield DCA
Saturday 12 O Clock the Honble John Adams is just set off for Paris.Paris The Honble. Benj Franklin Silas Deane Arthur Lee Esqrs.
 
Addressed: To the Honble. Benj Franklin, Silas / Dean & Arthur Lee Esqrs / Commissioners from Congress / at / Paris
Notation by John Adams: Mr Bondfield 4 Ap. 1778
